pd-1652-14
                                                                      COURT OF CRIMINAL APPEALS
JANUARY 16, 2015
                                                                                       AUSTIN, TEXAS
                                                                   Transmitted 1/15/2015 10:51:26 PM
                                                                      Accepted 1/16/2015 1:19:00 PM
                                                                                        ABEL ACOSTA
                                     PD – 1652-14                                               CLERK
                       Appellate Docket Number: 13-13-00128-CR
                        Trial Court Case No. 12-CR-2371-E(S2)

       GARY PARKER                             §    IN THE COURT OF
       Petitioner                              §
       vs.                                     §    CRIMINAL APPEALS
                                               §
       THE STATE OF TEXAS                      §    OF TEXAS
       Respondent

            MOTION TO EXTEND TIME TO FILE APPELLANT’S PETITION
                FOR DISCRETIONARY REVIEW BY ONE DAY FOR
                 TECHNOLOGICAL DIFFICULTIES WITH E-FILING

     TO THE HONORABLE JUSTICES OF SAID COURT:
                   Now comes Appellant, GARY PARKER, by and through his
     attorney of record, Virginia Koblizek Burt, in the above styled and numbered
     cause, and moves this Court to grant an extension of time to file Appellant’s
     brief, pursuant to Rule 68.2(a),(c) of the Texas Rules of Appellate
     Procedure, and in compliance with Rule 10.5(b) of the Texas Rules of
     Appellate Procedure, and for good cause shows the following:
             1.     This case is on appeal from the 148th District Court of Nueces
                    County, Texas.
             2.     The case below was styled The State of Texas v. GARY
                    PARKER, and numbered 12-CR-2371-E(S2).
             3.     Appellant was convicted of Assault and punished under the
                    Habitual Felony Offender Status statute and sentenced to
                    seventy-five (75) years in prison.
             4.     The Court’s Opinion was submitted November 13, 2014.             No
                    Motion for Rehearing was filed. Appellant’s petition is due today,

                                               1
     Monday, December 15, 2014.
5.   This is counsel’s second Motion for Extension request.
6.   Appellant’s counsel requests an extension of time to file the
     petition of one day from the due date, on today the JANUARY
     15, 2014.
7.   Appellate is currently incarcerated.
8.   Appellant’s counsel relies on the following facts as good cause
     for the requested extension:           Appellant had technological
     difficulties filing the petition yesterday and thought it was a
     problem at first with the signal since counsel lives in the country
     and has trouble on raining, overcast days. After several hours of
     trying to file the petition, counsel drove to Corpus Christi, one
     hour away, to file it using the computer at my husband’s
     workplace. It did not work on his computer either. I then went to
     the hospital to visit my father who has been critically ill since
     Christmas (and the initial reason for my first extension) and tried
     to file it from my computer while in the hospital, but it did not
     work. Since it was obviously the server and not my computer, I
     called the service but it was already after business hours.          I
     therefore called the server the next day, today, and they were
     very helpful and assisted me in fixing my computer problem. I
     did not have the updated software, Silver light to correctly run the
     system and once installed my security software corrupted it
     somehow and the tech support had to personally enter my
     system and fix it himself. After over an hour on the phone, I was
     able to e-file my petition correctly. The late filing of one day is in
                                 2
              no way the fault of my client of for purposes of delay and counsel
              would respectfully ask the Court to also take into account the
              communications counsel had with the court’s staff in trying to
              resolve this issue.
         9.    WHEREFORE, ALL PREMISES CONSIDERED, Appellant
              prays that this Court grant this Motion to extend time to file
              Appellant’s petition for discretionary review for one day,
              JANUARY 15, 2014 and for such other and further relief as the
              court may deem appropriate.

                                      Respectfully submitted,

                                      /s/ Virginia Koblizek Burt
                                      VIRGINIA KOBLIZEK BURT
                                      Attorney at Law
                                      P.O. Box 717
                                      Sinton, Texas 78387
                                      virginiak.burt@gmail.com
                                      Telephone: 361-877-2048
                                      State Bar No.: 00784411


                          CERTIFICATE OF SERVICE
         This is to certify that on January 15, 2014, a true and correct copy of
the above and foregoing Motion To Extend Time to File Appellant’s Petition
for Discretionary Review for one day due to Technological Difficulties with E-
Filing    was e-filed with the Court of Criminal Appeals, P.O. Box 12308,
Austin, Texas 78711 and served on the District Attorney's Office, Appellate
Section, Nueces County, Texas by regular mail the same day.

                                            /s/ Virginia Koblizek Burt
                                            VIRGINIA KOBLIZEK BURT
                                        3